DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 February 2021 has been entered.

Response to Arguments
Applicant's arguments filed 4 February 2021 have been fully considered but they are not persuasive.
Applicant argues that “it cannot be said that Anderson's teachings could simply be applied to the substrate of Li” based on Anderson disclosing the repair of turbine rotors and not turbine blades that are subject to difficult environments. The Examiner respectfully points out that Anderson does disclose repairing turbine rotors that are connected to turbine blade roots (Fig.2, 22), therefore, considering that the disclosed invention is related to turbine blade and turbine rotor connecting areas, a person of ordinary skills in the art could determine that environments to the disclosed turbine rotor of Anderson and turbine blades would be very similar and relevant to one another. Note that the loads experienced by turbine rotors at the location of turbine blade connections are more extreme than loads experienced by the turbine blades since the centrifugal forces generated by the turbine blades when a turbine engine 
Applicant further argues that “Anderson reference implicitly supports these claims as it discusses repair of turbine rotors at length, but does not teach or even suggest that similar processes may be used for turbine blades.” The Examiner respectfully points out that the disclosed dovetails are in direct contact with the disclosed turbine blade roots in Anderson, which during a turbine engine operation and in combination with the rest of the turbine rotor assembly, are exposed to the same rotational effects that inflict structural loads to the turbine rotor assembly. A person of ordinary skills in the art could translate the teachings of Anderson of repairing a turbine rotor dovetail, which experiences more extreme loads than loads experienced by the turbine blades since the centrifugal forces generated by the turbine blades when a turbine engine is in operation would be transmitted to the turbine rotor via turbine blade roots, and apply the teachings to a turbine blade dovetail with very similar geometric features which would experience less extreme loads since less mass would be exerting centrifugal loads on a turbine blade dovetail repaired location than a turbine rotor dovetail repaired location.
Regarding the amendments to claim 14, although the amended ranges are not explicitly disclosed by the cited prior art, said ranges are not patentable over the cited prior art, see claim rejection below. Similarly, newly added claims 20 and 21 are being rejected as being obvious in view of the cited prior art, see below.
Finally, the arguments related to claim 19 are based on similar arguments directed against Anderson above, the responses to said arguments also apply to the arguments related to claim 19, see above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14, 16, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Turbine Engineering Materials - 2010) in view of Anderson III et al – hereafter Anderson – (US 6,085,417).

Regarding claim 10, Li teaches a method for producing or for repairing a component (page 3, 1/2), comprising: 
providing a substrate (page 3, 1/2), wherein the substrate is a turbine blade made of martensitic or precipitation-hardening chromium-rich steels (page 4, section 2), further wherein the substrate is not a nickel-based alloy or a nickel-based superalloy (page 4, section 2; note there are multiple non nickel-based alloy/superalloy options).
Li does not explicitly teach connecting a precipitation-hardening nickel-based alloy to the substrate, with a localized deposition weld or with an affixed shaped part, wherein the localized deposition weld is formed by a laser powder deposition weld or an arc deposition weld.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Li by connecting a precipitation-hardening nickel-based alloy to the substrate, with a localized deposition weld or with an affixed shaped part, wherein the localized deposition weld is formed by an arc deposition weld as taught by Anderson because this would allow providing materials with comparable mechanical and thermal properties when repairing turbine rotors.

Regarding claim 11, Li teaches a component (page 3, 1/2), comprising: 
a substrate, wherein the substrate is a turbine blade (page 3, 1/2) made of martensitic or precipitation-hardening chromium-rich steels (page 4, section 2), wherein the substrate is not a nickel-based alloy or a nickel-based superalloy (page 4, section 2; note there are multiple non nickel-based alloy/superalloy options).
Li does not explicitly teach a precipitation-hardening nickel-based alloy, wherein the precipitation-hardening nickel-based alloy is present only locally as a deposition weld or as a shaped part, further wherein the deposition weld is formed by a laser powder deposition weld or an arc deposition weld.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Li by having a precipitation-hardening nickel-based alloy, wherein the precipitation-hardening nickel-based alloy is present only locally as a deposition weld or as a shaped part, further wherein the deposition weld is formed by an arc deposition weld as taught by Anderson because this would allow providing materials with comparable mechanical and thermal properties when repairing turbine rotors.

Regarding claim 12, Li and Anderson further teach the shaped part made of a precipitation-hardening nickel-based alloy is connected to the substrate (Anderson column 3 line 6-10; note Inconel 718).

Regarding claim 14, Li and Anderson further teach the precipitation-hardening nickel-based alloy has a chromium content of 10wt% to 21wt% and/or a niobium content of 0.1wt% to 5.5wt% and/or a molybdenum content of 0.lwt% to 3.3wt% (Anderson column 3 line 6-10; note Inconel 718), however, do not explicitly teach a chromium content of 10wt% to 13.75wt% and/or a niobium content of 0.1wt% to 4.5wt% and/or a molybdenum content of 0.1wt% to 2.5wt%.


Regarding claim 16, Li and Anderson further teach the deposition weld has just one layer (Anderson Fig.2, 18; note 26 is a dilute composition, column 4 line 56-59).

Regarding claim 18, Li and Anderson further teach the precipitation-hardening nickel-based alloy is corrosion-resistant, nickel chromium alloy (Anderson column 3 line 6-10; note Inconel 718).

Regarding claim 21, Li and Anderson further teach the precipitation-hardening nickel-based alloy has a chromium content of 10wt% to 21wt% and/or a niobium content of 0.1wt% to 5.5wt% and/or a molybdenum content of 0.lwt% to 3.3wt% (Anderson column 3 line 6-10; note Inconel 718), 
However, it is noted that Applicant has not disclosed that having a chromium content of 10wt% to 13.75wt% and/or a niobium content of 0.1wt% to 4.5wt% and/or a molybdenum content of 0.1wt% to 2.5wt% results in an unpredicted result not seen in the prior art and it appears that the invention of Li and Anderson would perform equally well with a chromium content of 10wt% to 13.75wt% and/or a niobium content of 0.1wt% to 4.5wt% and/or a molybdenum content of 0.1wt% to 2.5wt%; note that Applicant has disclosed Inconel 718 as a particular composition for the disclosed invention which is the exact same composition disclosed by Anderson. Accordingly, absent persuasive evidence that a chromium content of 10wt% to 13.75wt% and/or a niobium content of 0.1wt% to 4.5wt% and/or a molybdenum content of 0.1wt% to 2.5wt% is functionally significant, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions (material composition proportions) of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Turbine Engineering Materials - 2010) in view of Anderson III et al – hereafter Anderson – (US 6,085,417) as applied to claim 10 above, and further in view of Voice et al – hereafter Voice – (US 8,821,785 B2).
Li and Anderson teach all the limitations of claim 10, see above, and further teach the shaped part made of a precipitation-hardening nickel-based alloy (Anderson column 3 line 6-10; note Inconel 718), however, do not explicitly teach the shaped part is brazed into or onto the substrate.
Voice teaches a joining and repair method for turbine rotors (column 1 line 1-9). Voice further teaches a first turbine component substrate and a second turbine component substrate that could be 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Li and Anderson by having the shaped part being brazed into or onto the substrate as taught by Voice because it would have been obvious to one of ordinary skill in the art to substitute the brazing method taught in Voice for Li and Anderson welding method for the predictable result of joining two rotor components made of different substrate materials.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Turbine Engineering Materials - 2010) in view of Anderson III et al – hereafter Anderson – (US 6,085,417) as applied to claim 10 above, and further in view of Cao et al – hereafter Cao – (US 7,491,275 B2).
Li and Anderson teach all the limitations of claim 10, see above, however, do not explicitly teach the component having a y' fraction ≤ 30%, for the precipitation-hardening nickel-based alloy.
Cao teaches nickel-base alloys, and in particular 718-type nickel-base alloys, having a desired microstructure that is predominantly strengthened by y' phase precipitates and comprises an amount of at least one grain boundary precipitate (abstract). Cao further teaches the material having a y' fraction of at least about 20% (which includes ≤ 30%) to provide a predominant strengthening precipitate to the material (column 11 line 18-25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Li and Anderson by having the component having a y' fraction ≤ 30%, for the precipitation-hardening nickel-based alloy based on the teachings of Cao because this would provide a predominant strengthening precipitate to the material.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Turbine Engineering Materials - 2010) in view of Anderson III et al – hereafter Anderson – (US 6,085,417) as applied to claim 10 above, and further in view Seeger et al – hereafter Seeger – (US 5,666,841).
Li and Anderson teach all the limitations of claim 10, see above, however, do not explicitly teach X20Cr13, X5CrNiCuNb16-4 or TiAl6V4 is used as the material for the substrate.
Seeger teaches work-hardening metallic components such as turbine blades (column 1 line 21-22). Seeger further teaches the turbine blades having a substrate made of X20Cr13 chromium steel (column 4 line 39-40); this substrate material is known to be used in many cases for turbine blades (column 4 line 40-42).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Li and Anderson by having X20Cr13 used as the material for the substrate as taught by Seeger because this would be a simple substitution of one known element (Li substrate) for another (Seeger X20Cr13 substrate) to obtain predictable results (using a material particularly used in many turbine blades).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voice et al – hereafter Voice – (US 8,821,785 B2) in view of Anderson III et al – hereafter Anderson – (US 6,085,417).
Voice teaches a turbine blade component (Fig.1/2), the turbine blade component comprising: 
a substrate (Fig.1/2, 12), the substrate comprising titanium (column 3 line 13-15; note titanium and titanium alloy), further wherein the substrate is not a nickel- based alloy or a nickel-based superalloy (column 3 line 13-15; note titanium and titanium alloy); and 
a nickel-based alloy (Fig.1/2, 14; column 3 line 15-17; note nickel alloy),
the nickel-based alloy comprising a shaped part (Fig.1/2, 14), located only locally on the substrate, wherein the shaped part is brazed to the substrate (column 1 line 63-65). 

Anderson teaches a method of repairing turbine rotors (column 1 line 6-11). Anderson further teaches a precipitation-hardening nickel-based alloy (column 3 line 8-10; note Inconel 718), is present only locally as a shaped part (Fig.2, 18) on a substrate (Fig.2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the turbine blade component of Voice by having a precipitation-hardening nickel-based alloy, wherein the precipitation-hardening nickel-based alloy is present only locally as a shaped part as taught by Anderson because this would be a simple substitution of one known element (Voice nickel-based alloy) for another (Anderson precipitation-hardening nickel-based alloy) to obtain predictable results (using a nickel-based alloy material as a known and tested shaped part material in turbine rotor components).

Regarding claim 20, Voice and Anderson further teach the precipitation-hardening nickel-based alloy has a chromium content of 10wt% to 21wt% and/or a niobium content of 0.1wt% to 5.5wt% and/or a molybdenum content of 0.lwt% to 3.3wt% (Anderson column 3 line 6-10; note Inconel 718), however, do not explicitly teach a chromium content of 10wt% to 13.75wt% and/or a niobium content of 0.1wt% to 4.5wt% and/or a molybdenum content of 0.1wt% to 2.5wt%.
However, it is noted that Applicant has not disclosed that having a chromium content of 10wt% to 13.75wt% and/or a niobium content of 0.1wt% to 4.5wt% and/or a molybdenum content of 0.1wt% to 2.5wt% results in an unpredicted result not seen in the prior art and it appears that the invention of Voice and Anderson would perform equally well with a chromium content of 10wt% to 13.75wt% and/or a niobium content of 0.1wt% to 4.5wt% and/or a molybdenum content of 0.1wt% to 2.5wt%; note that Applicant has disclosed Inconel 718 as a particular composition for the disclosed invention which is the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUAN G FLORES/Examiner, Art Unit 3745